DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/08/2022 have been fully considered but they are not persuasive. Applicant argues that the outstanding Office Action is not complete because there was no substantive answer or rebuttal to applicant’s previous arguments over Gardeski in view of Lathrop. However, Lathrop is not being relied upon in the present rejection; therefore, the arguments over the combination of Gardeski in view of Lathrop are moot. 
Applicant’s previous arguments were related to the structure of the twisted core space 140 and the lack of description thereof in Lathrop. Rather than argue the structure of Fig. 13 of Lathrop, the examiner has instead relied upon Nelson, a new reference, to teach the guide channels may extend in a twisted path about the longitudinal axis and extend along a length of the actuation element guide. While Nelson is used in a similar manner to the previous rejection of Gardeski in view of Lathrop, Nelson clearly discloses the structure of the guide channels which may be along a linear path extending along a length of the actuation element guide (Fig. 8), similar to that of Gardeski, or alternatively, the guide channels may be along a twisted path about the longitudinal axis and extend along a length of the actuation element guide (Fig. 9). Thus, the structure of the channels is clearly shown in Nelson. Therefore, the examiner maintains that the arguments with respect to 
Applicant argues that a person of ordinary skill in the art would not have been motivated to make the proposed modifications of Gardeski with Nelson because there would have been no reasonable expectation of success to do so because none of the references suggest that it is possible to impart twisting to the lumens 20a-20f of Gardeski. However, it is noted that the lumens 20a-20f of modified Gardeski are not initially straight and then twisted. In fact, there is no action of “twisting” that is claimed, nor is Office proposing to do so. The term “twisted path” has been interpreted as a helical path or a path that winds around the longitudinal axis. The rejection is based on modifying the shape and position of the lumens from being aligned about the longitudinal axis along a linear path, similar to Fig. 5 of Gardeski and Fig. 8 of Nelson, to the position and shape of the lumens defining a twisted path about the longitudinal axis, as shown in Fig. 9. Thus, instead of the guide channels being formed in a linear fashion, they would be formed along a twisted or helical path as taught by Nelson.
Applicant argues that Nelson does not disclose anything about how the twisted shape of the fluted channels 40 is achieved; therefore, one of ordinary skill in the art would not have had any reasonable expectation of success in modifying Gardeski’s insulating members 14, 12 to produce twisted lumens 20a-20f. Since every patent is presumed valid (35 U.S.C. 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent. Affidavits or declarations attacking the operability of a patent cited as a reference must In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Applicants arguments do not rise to the level of evidence for supporting why one of ordinary skill in the art would not have been able to impart the twisted shape of the fluted channels 40 of Nelson nor how or why one of ordinary skill would not have found any reasonable expectation of success in modifying Gardeski. Especially, when Nelson teaches channels that may be straight or twisted.
Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. Based on the teachings of Nelson, one of ordinary skill in the art would have known how to create channels in a linear arrangement and in a twisted or helical arrangement. One of ordinary skill in the art could use that same knowledge to modify the linear channels of Gardeski to be twisted or helical.
Applicant argues that twisting the interlocking extending members 16/18 of Gardeski could potentially interfere with or even prevent insertion of the inner insulating member 14 into the outer insulating member 12. The examiner respectfully disagrees. Gardeski teaches it was known how to make channels 20a-20f with an inner member 14 and an outer member 12 in a tight interleaving manner such that the lumens In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, teachings from both Gardeski and Nelson are used to achieve the final product of modified Gardeski.
Further, it is noted that the process of making twisted lumens does not need to be explicitly disclosed in any of the references because such a process is not claimed and the final product of “twisted paths” is clearly shown in Figure 9 of Nelson.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the difficulties associated with forming a twisted path and the techniques for overcoming these difficulties found in paragraph 90 and Fig. 12) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least the reasons discussed above, the previous rejection over Gardeski in view of Nelson has been maintained and the present application is not found in condition for allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 16-18, 20-30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardeski et al. (US 7,130,700 B2) in view of Nelson et al. (US 6,249,708 B1).


However, Nelson teaches an actuation guide element (Figs. 2, 8, 9) for an instrument comprising: an inner portion (inner body member 30) comprising a first surface (outer surface of 30) defining one of a plurality of recesses and a plurality of projections (surrounding fluted channels 40); and an outer portion (outer sheath member 46) comprising a second surface (inner surface of 46) surrounding the plurality of projections and/or recesses of the inner portion (Fig. 2), and a plurality of guide channels (fluted channels 40) sized to receive an actuation element (conductor 44) of the instrument is defined by the first surface and the second surface taken in a plane perpendicular to the longitudinal axis of the actuation element guide (Fig. 2). Nelson discloses wherein the guide channels may define a straight path about the longitudinal axis and extending along a length of the actuation element guide (Fig. 8), similar to that of Gardeski, or, alternatively, the guide channels (40) may define a twisted path (spiraled configuration) about the longitudinal axis and extending along a length of the actuation element guide (Fig. 9). The spiraled or twisted guide channels reduce stress on the lead conductors (column 2, lines 56-60).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the guide channels of Gardeski to define a twisted path about the longitudinal axis and extending along a length of the actuation element guide as taught by Nelson in order to reduce stress on the actuation elements that extend therethrough. 

Regarding claim 17, Gardeski modified discloses the invention as claimed above, and Gardeski further discloses wherein the first hardness is greater than the second hardness (as the hardness of the inner member 14 is greater than the hardness of the outer member 12 at least along the segments 72, 74, 76, and 78, which are formed from a lower durometer polymer than the remainder of the catheter body 10; column 10, lines 25-29).
Regarding claim 18, Gardeski modified discloses the invention as claimed above, and Gardeski further discloses wherein one or both of the inner portion and the outer portion comprise a flexible polymer material (as the inner and outer members 14, 12 can be made from flexible polymers such as polyether block amide, thermoplastic polyurethane, thermoplastic polyester, polyketone, or polytetrafluoroethylene; column 8, lines 25-45).
Regarding claim 20, Gardeski modified discloses the invention as claimed above, and Gardeski further discloses wherein the guide channel (any one of 20a-20f) is radially offset from the longitudinal axis (centerline through 22) of the actuation element guide (Figs. 1, 3).

Regarding claim 22, Gardeski modified discloses the invention as claimed above, and Gardeski further discloses wherein: the first surface of the inner portion (14) comprises the projections (a plurality of radially outward extending members 18a through 18l i.e. projections; Fig. 1); the second surface (15) of the outer portion (12) comprises the recesses (plurality of recesses between radially inward extending members 16a-16f); and the projections (18a-18l) project radially outward (Fig. 1).
Regarding claim 23, Gardeski modified discloses the invention as claimed above, and Gardeski further discloses wherein: the second surface (15) comprises protrusions (radially inward extending members 16a-16f) protruding radially inward (Fig. 1), with each of the recesses (recesses between 16a-16f) of the second surface (15) being bounded by two of the protrusions (Fig. 1); each of the projections (18a-18l) of the first surface is abutted by two of the protrusions (16a-16f) of the second surface (Fig. 1); and the perimeter of the cross section of the guide channel is formed in part by the projections of the first surface and in part by one of the protrusions of the second surface (Fig. 1).
Regarding claim 24, Gardeski modified discloses the invention as claimed above, and Gardeski further discloses wherein respective portions of the projections (18a-18l) of the first surface, which are respectively received within the recesses of the second 
Regarding claim 25, Gardeski modified discloses the invention as claimed above, and Gardeski further discloses wherein: the projections (18a-18l) of the first surface and the protrusions (16a-16f) of the second surface (15) are shaped such that the perimeter of the cross-section of the guide channel (any one of 20a-20f) is substantially circular (due to the curved profile of both the slots or grooves 20 of inner member 14 and the curved profile of the recesses between 16a-16f of outer member 12; Fig. 1).
Regarding claim 26, Gardeski modified discloses the invention as claimed above, and Gardeski further discloses wherein: the second surface (15) of the outer portion (12) comprises the projections (a plurality of projections defined by radially inward extending members 16a-16f; Fig. 1); the first surface (outer surface of 14) of the inner portion (14) comprises the recesses (a plurality of grooves or slots 19 i.e. recesses); and the projections (16a-16f) project radially inward (Fig. 1).
Regarding claim 27, Gardeski modified discloses the invention as claimed above, and Gardeski further discloses wherein: the first surface (outer surface of 14) comprises protrusions (18a-18l) protruding radially outward (Fig. 1), with each of the recesses (19) of the first surface being bounded by two of the protrusions (Fig. 1); and each of the projections (16a-16f) of the second surface (15) is abutted by two of the protrusions (18a-18l) of the first surface (Fig. 1; column 7, lines 52-67); and the perimeter of the cross-section of the guide channel (any one of 20a-20f) is formed in part by the projections (16a-16f) of the second surface and in part by one of the protrusions (18a-18l) of the first surface (Fig. 1).

Regarding claim 29, Gardeski modified discloses the invention as claimed above, and Gardeski further discloses wherein the projections (16a-16f) of the second surface (15) and the protrusions (18a-18l) of the first surface are shaped such that the perimeter of the cross-section of the guide channel is substantially circular (due to the curved profile of both the slots or grooves 20 of inner member 14 and the curved profile of the recesses between 16a-16f of outer member 12; Fig. 1).
Regarding claim 30, Gardeski modified discloses the invention as claimed above, and Gardeski further discloses wherein the inner portion (14) and the outer portion (12) have a differing hardness from each other or a differing strength from each other, or both a differing hardness and a differing strength from each other (as different materials may be selected for fabricating the inner and outer members 14 and 12 thus allowing precise tailoring of torque transfer properties, flexibility, surface friction, or other properties for a specific application and different materials have different hardness and/or strength properties; column 8, lines 25-45).
Regarding claim 32, modified Gardeski discloses the guide channel (any one of 20a-20f) comprising a first guide channel (20a), and a second guide channel (20d) sized to receive an actuation element (wire 54) of the instrument (Figs. 1-3; lumens 20a-20f are sized to receive steering members or cables or wires; column 8, lines 1-5) is defined 
Regarding claim 33, Gardeski as modified discloses the invention above, and Gardeski further discloses wherein the first guide channel (20a) and the second guide channel (20d) are diametrically opposed across a diameter of the actuation element guide (Fig. 1).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardeski et al. (US 7,130,700 B2) in view of Nelson et al. (US 6,249,708 B1), as applied to claim 14 above, and further in view of Garon et al. (US 2013/0345679 A1).
Regarding claim 31, Gardeski modified discloses the invention as claimed above, and Gardeski further discloses that the inner portion (14) and the outer portion (12) are joined together by interlocking (column 7, lines 29-36) but fails to explicitly disclose the joining includes one or more of a weld joint and an adhesive bond. 
However, Garon teaches an instrument (10) comprising an inner portion (body 20) and an outer portion (tube 11; Fig. 1), the instrument including comprising at least one guide channel (22) for additional medical devices (tubes 13). The interconnection between the inner portion (20) and the outer portion (11) may be of any appropriate joining technique including a deformation fit with our without the use of adhesive ([0017]).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771